DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s following claim to priority is acknowledged: continuation of 15/513,413 filed January 9, 2017, which is a continuation of 14/041,960 filed September 30, 2013, which claims priority of provisional 61/707,258 filed September 28, 2012.
Claim Status
	Claims 1 and 3-5 are amended. Claims 11-18 are cancelled. Claims 1-10 are under examination. 
Withdrawn Title Objection
The following objection is withdrawn due to title amendment:
The title not being descriptive.  
Withdrawn Specification Objections
The following objection is withdrawn due to specification amendment:
 [0069] line 3 “b”.
Inconsistencies regarding Figs. 18, 18A, 18B, 19A, and 19B and [0049], [0050], and [0087] of applicant’s specification. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) written description rejection is withdrawn due to claim amendment:
Claim 5 lines 1-4 “the alloy demonstrates volume loss of not more than 8.6 x100 mm3 when subjected to a standard pin-on-disk wear resistance test”.
The following 112(a) written description rejections are withdrawn due to claim cancellation:
Claim 11 lines 2-3 “the component is disposed within an oxygen-free environment”.
Claim 12 lines 2-3 “the component is disposed within a partial vacuum”. 
The following 112(a) enablement rejections are withdrawn due to claim amendment:
Claim 1 lines 6-7 “material having a fracture toughness of less than 80 MPa·m1/2” and “a hardness of less than 450 Vickers”.
Claim 4 lines 2-3 “alloy’s bulk structure is one of: fully amorphous, fully crystalline, partially amorphous and partially crystalline”. 
Claim 5 lines 1-4 “the alloy demonstrates volume loss of not more than 8.6 x100 mm3 when subjected to a standard pin-on-disk wear resistance test”.
Claim 9 lines 2-4 “the combined mass loss for two gears comprised of the same material and subjected to a “gear-on-gear” gear engaging test for up to 3 hours does not exceed 35.7 mg”.
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 line 7 “CuZrXZ and optionally Z”.
Claim 1 line 19 “sufficiently small”.
Claim 4 lines 2-3 the “alloy’s bulk structure is one of: fully amorphous, fully crystalline, partially amorphous and partially crystalline”.
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 12 line 3 “partial vacuum”.
The following 112(b) rejections are withdrawn due to applicant argument:
Claim 1 lines 1-2 “method for increasing the wear-resistance of a mechanical component”. 
	The applicant persuasively argues inhibiting the formation of oxide layer at a low wear stress can increase the wear-resistance of a mechanical component during the wear-causing process by inhibiting the formation of an oxide layer on the BMG alloy (Remarks pg. 10 para. 3 to pg. 11 para. 2). 
Withdrawn Claim Rejections - 35 USC § 103
The following 103 rejection is withdrawn due to claim amendment:
Claim 4 over Kim in view of Davis and Zhu.
This rejection was based on an ingot (i.e. fully crystalline structure) of Kim (2. Experimental procedure, 2. Results paragraph 1, Fig. 1). Amended claim 4 requires a fully amorphous or partially amorphous and partially crystalline bulk structure.
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive.
112(a) written description
	With respect to claim 1 line 6 the applicant argues Fig. 18 shows fracture toughness of the CuZrAlBe BMGs is between 20 and 80 MPa·m1/2 (Remarks pg. 7 para. 3).
	The examiner respectfully disagrees. The data in Fig. 18 does not support the claimed range of fracture toughness between 20 and 80 MPa·m1/2. For example data at either end point of the claimed range is not presented and at 1802 fracture occurred in two of the Cu-Zr alloys (applicant’s specification [0086]). 
	With respect to claim 1 lines 6-7 the applicant argues a hardness of greater than 400 Vickers and less than 650 Vickers is supported by Fig. 5 for CuZr-based alloys and Fig. 8A for CuZrAlxBez alloys (Remarks pg. 7 para. 4).
	The examiner respectfully disagrees. The data in Figs. 5 and 8A does not support the claimed range of hardness between 400 and 650 Vickers. For example data at either end point of the claimed range is not presented. 
With respect to claim 1 lines 18-20 the applicant argues that in Fig. 6A Rm is about 1.128 um ([0063]) and in Fig. 6C Rm is about 15.65 um such that wear resistance of the mechanical component is increased by keeping surface irregularities sufficiently small to prevent wear of greater than 15 um in a single wear cycle (Remarks paragraph spanning pgs. 7-8).
	The examiner respectfully disagrees. Applicant’s above argument does not address the basis for the rejection. Claim 1 line 18 recites “preparing the mechanical component”. Emphasis added. The instant specification does not provide written description support for preparing the mechanical component to result in small surface irregularities. Claim 1 lines 18-19 recites “small surface irregularities”. The instant specification does not discuss small surface irregularities. Applicant’s above argument cites Figs. 6A and 6C. While applicant has support for what is presented in these figures, the claim limitation in question (i.e. “small surface irregularities”) is broader. Claim 1 lines 19-20 “to prevent wear of greater than 15 um in a single wear cycle” is not discussed in the instant specification. 
	With respect to claim 1 lines 21-24 the applicant argues claim 1 has been amended to recite 5 in./lb. torque where [0084] and Fig. 17 of applicant’s specification have a lower data point that was run with 5 in./lb. torque and decreasing the applied torque from 10 to 5 in./lb. torque decreases wear loss. The applicant further argues that during the wear-causing process, a low pressure can reduce oxide layer formation and improve wear resistance by hindering the ability for an oxide layer to develop ([0076], [0077]), therefore a low wear stress of less than 5 in./lb. torque can inhibit oxidation of the outer surface of the component (Remarks pg. 8 para. 2).
	The examiner respectfully disagrees. While Fig. 17 present data at 10 in./lb. torque (upper point) and 5 in./lb. torque (lower point), data or a teaching in the specification with respect to “less than 5 in./lb. torque” as claimed has not been presented. Torque is a twisting force. It is unclear how applying a twisting force is related to the claimed “wear stress”. Evidence that the claim 1 lines 23-24 “oxidation of the outer surface of the component is inhibited during operation of the wear-causing process” occurs at a wear stress of less than 5 in./lb. torque has not been presented. The teachings in [0076] and [0077] of applicant’s specification do not appear to correlate with an imparted wear stress on the at least one outer surface of less than 5 in./lb. torque as claimed.
	With respect to claim 3 lines 1-2, the applicant argues support in [0057], which recites “X is one of zirconium, titanium, hafnium, rutherfordium, and mixtures thereof, and where the atomic ratio of copper to X is approximately between 2:3 and 3:2” (Remarks paragraph spanning pgs. 8-9). 
	The examiner respectfully disagrees. The above argument does not address the basis for the rejection that there is a lack of support for replacing Zr partially or entirely with one of Ti Hf, Rf, and mixtures thereof in combination with the fracture toughness (i.e. greater than 20 and less than 80 MPa m1/2) and hardness (i.e. greater than 400 and less than 650 Vickers) properties recited in claim 1. The instant specification discusses fracture toughness in Fig. 18 and [0086] for “CuZrAlBe BMGs”. Similarly, the instant specification discusses hardness in Fig. 5 and [0060] for “Cu-Zr-based”. These teachings do not support a material with the claimed fracture toughness and hardness that partially or entirely replaces Zr with Ti, Hf, Rf, and combinations thereof.
With respect to claim 4 lines 2-3 the applicant argues the amended hardness range of greater than 400 and less than 650 Vickers include a fully amorphous or partially amorphous and partially crystalline structure.
The examiner respectfully disagrees. Claim 4 depends from claim 1. Claim 1 lines 6-7 recites “a fracture toughness of greater than 20 MPa·m1/2 and less than 80 MPa·m1/2”. Applicant’s Fig. 18 presents fracture toughness data for CuZrAlBe BMGs. Claim 1 line 7 recites “a hardness of greater than 400 Vickers and less than 650 Vickers”. Applicant’s Fig. 5 presents hardness data for CuZr-based where [0060] indicates the data were all bulk metallic glasses except 502 and 504 are crystalline. Table 1 of applicant’s specification denotes three phases (1) “BMG”, which appears to correspond to fully amorphous, (2) “Composite”, which appears to correspond to partially amorphous and partially crystalline, and (3) “Crystalline”, which appears to correspond to fully crystalline. The presented data (Figs. 5, 18) in combination with the phase terminology (Table 1) teaches a BMG (i.e. fully amorphous), but does not provide evidence for a composite (i.e. partially amorphous and partially crystalline) structure. Therefore, applicant does not have support for a partially amorphous and partially crystalline phase (i.e. “Composite”) with the fracture toughness and hardness recited in claim 1. 
With respect to claim 9 lines 2-4, the applicant argues gear-on-gear testing results are listed in Table 2 with testing described in [0082] where Cu-Zr based BMGs exhibit total mass loss of less than 35.7 mg to sufficiently support the claim limitation (Remarks pg. 9 para. 4).
The examiner respectfully disagrees. The data in Table 2 does not support a fracture toughness as claimed of not exceeding 35.7 mg, which includes values as low as 0 mg. 
Kim in view of Inoue and optionally Zhu
Kim in view of Davis and Zhu
Jiang in view of Inoue and optionally Zhu
Double Patenting
	The applicant argues that none of Kim, Inoue, Zhu, Davis, Jiang, and US ‘564 teach any oxide layer formation and/or how oxidation process affects the wear resistance of a mechanical component made of Cu-Zr based alloy (Remarks pg. 13 paras. 4-5, pg. 14 para. 1, paragraph spanning pgs. 14-15). 
In response to applicant's argument that the prior art does not teach an oxide layer formation and/or how oxidation process affects the wear resistance of a mechanical component, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” MPEP 2112(I).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 6-7 “fracture toughness of greater than 20 MPa·m1/2 and less than 80 MPa·m1/2” fails to comply with the written description requirement. Applicant’s specification does not recite limits with respect to the fracture toughness of the claimed invention. Fracture toughness data is presented in Fig. 18 and discussed in [0086] of applicant’s specification. The data does not support the claimed fracture toughness range of greater than 20 and less than 80 MPa·m1/2.
Claim 1 line 7 “hardness of greater than 400 Vickers and less than 650 Vickers” fails to comply with the written description requirement. Applicant’s specification recites in [0056] that “a desired hardness value is achieved via alloys”. It does not appear to recite limits of the hardness of the inventive material. Hardness data is presented in Figs. 5 and 8A and discussed in [0060] and [0068]. That hardness data does not support the claimed range of greater than 400 and less than 650 Vickers.
Claim 1 lines 18-20 “preparing the mechanical component such that a at least one outer surface has small surface irregularities to prevent wear of greater than 15 um in a single wear cycle” fails to comply with the written description requirement. Small surface irregularities and preparing the mechanical component to control surface irregularities are not discussed in the instant specification. The prevention of wear of greater than 15 um in a single cycle is also not discussed. The instant specification does not appear to provide support for this claim limitation.
Claim 1 lines 21-24 “configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque such that oxidation of the outer surface of the component is inhibited during operation of the wear-causing process” fails to comply with the written description requirement. The instant specification does not discuss the “wear stress” imparted from the mated component, including the amount of wear stress being “less than 5 in./lb. torque”, and inhibiting oxidation of the outer surface of the component during operation of the wear-causing process. While the instant specification recites in [0074] that Cu-Zr BMG-based disks have a slow-forming tarnish layer such that the wear causing process directly interacts with the underlying bulk material (i.e. the Cu-Zr BMG), this recitation does not discuss the amount of wear stress imparted from a mated component to cause inhibition of oxidation of the outer surface of the component as required by the claim limitation. 
Claim 3 lines 1-2 “Zr is replaced partially or entirely with one of: Ti, Hf, Rf, and mixtures thereof” fails to comply with the written description requirement. The instant specification does not support replacing Zr partially of entirely with one of Ti, Hf, Rf, and mixtures thereof in combination with the fracture toughness and hardness properties recited in claim 1. The instant specification discusses fracture toughness in Fig. 18 and [0086] for “CuZrAlBe BMGs”. Similarly, the instant specification discusses hardness in Fig. 5 and [0060] for “Cu-Zr-based”. These teachings do not support a material with the claimed fracture toughness and hardness that partially or entirely replaces Zr with Ti, Hf, Rf, and combinations thereof.
Claim 4 lines 1-2 “bulk structure is fully amorphous or partially amorphous and partially crystalline” fails to comply with the written description requirement. Claim 4 depends from claim 1. Claim 1 lines 6-7 recite “a fracture toughness of greater than 20 MPa·m1/2 and less than 80 MPa·m1/2”. Applicant’s Fig. 18 presents fracture toughness data for CuZrAlBe BMGs. Claim 1 line 7 recites “a hardness of greater than 400 Vickers and less than 650 Vickers”. Applicant’s Fig. 5 presents hardness data for CuZr-based where [0060] indicates the data were all bulk metallic glasses except 502 and 504 are crystalline. Table 1 of applicant’s specification denotes three phases (1) “BMG”, which appears to correspond to fully amorphous, (2) “Composite”, which appears to correspond to partially amorphous and partially crystalline, and (3) “Crystalline”, which appears to correspond to fully crystalline. The presented data (Figs. 5, 18) in combination with the phase terminology (Table 1) teaches a BMG (i.e. fully amorphous), but does not provide evidence for a composite (i.e. partially amorphous and partially crystalline) structure. Therefore, applicant does not have support for a partially amorphous and partially crystalline phase (i.e. “Composite”) with the fracture toughness and hardness recited in claim 1. 
Claim 5 lines 2 “greater than about 7.1 x100 mm3” fails to comply with the written description requirement. This lower limit is not supported by the volume loss from pin-on-disk testing presented in Table 1. The term “about” is defined as reasonably close to, which encompasses values both above and below 7.1 x100 mm3.
Claim 9 lines 2-4 “the combined mass loss for two gears comprised of the same material and subjected to a “gear-on-gear” gear engaging test for up to 3 hours does not exceed 35.7 mg” fails to comply with the written description requirement. Mass loss for such a test is seen in Fig. 18 and discussed in [0086] of the instant specification. The data does not support a fracture toughness of not exceeding 35.7 mg, which includes values as low as 0 mg. 
Claims 2, 6-8, and 10 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 18-19 “small surface irregularities” renders the claim indefinite. The term "small" is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 lines 22-23 “wear stress…of less than 5 in./lb. torque” renders the claim indefinite. Stress has units of force per area, such as lb/in2. It is unclear how in./lb. torque are units of wear stress. Torque is a twisting force that causes rotation. It does not appear to be a wear stress. 
Claim 3 lines 1-2 “wherein Zr is replaced with one of: Ti, Hf, Rf, and mixtures thereof” renders the claim indefinite. Claim 2 depends from claims 1 and 2. Claim 1 line 14 and claim 2 lines 1-2 recite “the atomic ratio of Cu to Zr”. Replacing Zr with Ti, Hf, Rf, or mixtures thereof changes the ratio of Cu to Zr.
Claims 2 and 4-10 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim et al. “Enhanced glass forming ability and mechanical properties of new Cu-based bulk metallic glasses” Materials Science and Engineering A 437 (2006) 248-253.) in view of Inoue (US 2007/0034304) and optionally Zhu (US 6,732,606).
Regarding claim 1, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of greater than 20 and less than 80 MPa·m1/2, a hardness of greater than 400 and less than 650 Vickers, and oxidation of the outer surface of the component being inhibited during operation of a wear-causing process that imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque.
Kim is silent to forming the amorphous alloy into a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Kim into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and the material of Kim is a bulk metallic glass (i.e. amorphous alloy) with large ductility and high compressive strength (Kim abstract and 5. Conclusions) where the mating of gears imparts a compressive force.
The mechanical component of the prior art (Kim 3. Results paragraph 1 and Fig. 1; Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the mechanical component are substantially similar to those claimed, including the mechanical component being configured to be used in a wear-causing process from the mated component such that a wear stress on the at least one outer surface is less than 5 in./lb. torque.
Kim is silent to the surface irregularities of the mechanical component.
Inoue teaches a high precision planetary gear ([0001], [0014], [0054]-[0056] and Fig. 1) made of an amorphous metal alloy with principal elements of Cu and Zr ([0015]) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the surface roughness of the alloy of Kim used as a high precision planetary gear to be at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Increasing and improving durability reads on preventing wear because the less the gear wears, then the more durable it is and the longer it can be used. Kim and Inoue teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1) with controlled surface roughness (i.e. surface irregularities) to improve durability (Inoue [0016]-[0018]). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
As an alternative to Inoue’s teaching of surface roughness, Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Kim and Inoue to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Kim and Zhu teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Kim teaches amorphous alloys (i.e. fully amorphous or partially amorphous and partially crystalline) (3. Results paragraph 1 and Fig. 1).
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (3. Results paragraph 1 and Fig. 1). The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. Z is Ag at 0, 3, and 7 atomic %) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Kim and Inoue teach a precision planetary gear (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Regarding claim 8, Kim and Inoue teach a precision planetary gear made of an amorphous alloy (i.e. the teeth of the geared are formed from the material) (Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1).
Regarding claim 9, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (3. Results paragraph 1 and Fig. 1). The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Kim and Inoue teach a precision planetary gear (i.e. epicyclic gear) (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Inoue, and optionally Zhu as applied to claim 1 above, and further in view of Zhang ‘741 (US 2009/0288741).
Regarding claim 3, Kim is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught amorphous alloy. 
Zhang ‘741 teaches a (Cu,Zr)-based amorphous alloy comprising about 5-35 at% M ([0011]) where M is at least one of Ti and Hf ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include about 5-35 at% of at least one of Ti and Hf to the amorphous alloy of Kim because it improves the crystallization resistance ability of the amorphous material (Zhang ‘741 [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Inoue, and optionally Zhu as applied to claim 1 above, and further in view of Zhang (Zhang et al. “Abrasive and corrosive behaviors of Cu-Zr-Al-Ag-Nb bulk metallic glasses.” Journal of Physics: Conference Series 144 (2009) 012034 The 13th International Conference on Rapidly Quenched and Metastable Materials.).
In the event it is determined that the volume loss of the amorphous alloy of Kim is not substantially similar to that claimed, then the below rejection in view of Zhang is applied.
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1).
Kim is silent to the volume loss of the taught material.
Zhang teaches adding 2-5 at% Nb to a Cu-Zr-Al –Ag bulk metallic glass (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 2-5 at% Nb to the material of Kim because it improves wear resistance as evidenced by a decrease in volume loss (Zhang abstract and Fig. 4). The material of the prior art is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1x100 mm3 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim et al. “Enhanced glass forming ability and mechanical properties of new Cu-based bulk metallic glasses” Materials Science and Engineering A 437 (2006) 248-253.) in view of Inoue (US 2007/0034304) and Tarr (US 6,325,087), and optionally Zhu (US 6,732,606).
In the event it is determined that the mechanical component of Kim in view of Inoue is not configured such that the wear-causing process from the mater component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque, then the below rejection in view of Tarr is applied, necessitated by amendment of the wear stress to “5 in./lb. torque”.
Regarding claim 1, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of greater than 20 and less than 80 MPa·m1/2 and a hardness of greater than 400 and less than 650 Vickers.
Kim is silent to forming the amorphous alloy into a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Kim into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and the material of Kim is a bulk metallic glass (i.e. amorphous alloy) with large ductility and high compressive strength (Kim abstract and 5. Conclusions) where the mating of gears imparts a compressive force.
Kim in view of Inoue is silent to configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque.
Tarr teaches applying substantially less torque produced on a gear (2:3-14) of only approximately 5 inch-pounds (i.e. configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque) (5:13-22).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention when mating the gears of Kim in view of Inoue to apply a torque of approximately 5 inch-pounds because the little torque results in very little stress and wear on the gear mechanism, which reduces maintenance costs (Tarr 5:13-22) and results in longer product life before repairs are needed (Tarr 2:3-14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kim in view of Inoue and Tarr teaches an amorphous alloy (Kim 3. Results paragraph 1 and Fig. 1) formed into a precision gear (Inoue [0001], [0014], [0054]-[0056], Fig. 1) with an applied torque on the gear of approximately 5 inch-pounds (Tarr 5:13-22). The product and configuration of the prior art is substantially similar to that claimed. It appears that the properties of the prior art are substantially similar to the properties claimed, including oxidation of the outer surface of the component being inhibited during operation of the wear-causing process.
Kim is silent to the surface irregularities of the mechanical component.
Inoue teaches a high precision planetary gear ([0001], [0014], [0054]-[0056] and Fig. 1) made of an amorphous metal alloy with principal elements of Cu and Zr ([0015]) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the surface roughness of the alloy of Kim used as a high precision planetary gear to be at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Increasing and improving durability reads on preventing wear because the less the gear wears, then the more durable it is and the longer it can be used. Kim and Inoue teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1) with controlled surface roughness (i.e. surface irregularities) to improve durability (Inoue [0016]-[0018]). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
As an alternative to Inoue’s teaching of surface roughness, Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Kim and Inoue to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Kim and Zhu teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Kim teaches amorphous alloys (i.e. fully amorphous or partially amorphous and partially crystalline) (3. Results paragraph 1 and Fig. 1).
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (3. Results paragraph 1 and Fig. 1). The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. Z is Ag at 0, 3, and 7 atomic %) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Kim and Inoue teach a precision planetary gear (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Regarding claim 8, Kim and Inoue teach a precision planetary gear made of an amorphous alloy (i.e. the teeth of the geared are formed from the material) (Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1).
Regarding claim 9, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (3. Results paragraph 1 and Fig. 1). The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Kim and Inoue teach a precision planetary gear (i.e. epicyclic gear) (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over one of Kim in view of Inoue and Tarr and optionally Zhu as applied to claim 1 above, and further in view of Zhang ‘741 (US 2009/0288741).
Regarding claim 3, Kim is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught amorphous alloy. 
Zhang ‘741 teaches a (Cu,Zr)-based amorphous alloy comprising about 5-35 at% M ([0011]) where M is at least one of Ti and Hf ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include about 5-35 at% of at least one of Ti and Hf to the amorphous alloy of Kim because it improves the crystallization resistance ability of the amorphous material (Zhang ‘741 [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Inoue and Tarr, and optionally Zhu as applied to claim 1 above, and further in view of Zhang (Zhang et al. “Abrasive and corrosive behaviors of Cu-Zr-Al-Ag-Nb bulk metallic glasses.” Journal of Physics: Conference Series 144 (2009) 012034 The 13th International Conference on Rapidly Quenched and Metastable Materials.).
In the event it is determined that the volume loss of the amorphous alloy of Kim is not substantially similar to that claimed, then the below rejection in view of Zhang is applied.
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1).
Kim is silent to the volume loss of the taught material.
Zhang teaches adding 2-5 at% Nb to a Cu-Zr-Al –Ag bulk metallic glass (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 2-5 at% Nb to the amorphous alloy of Kim because it improves wear resistance as evidenced by a decrease in volume loss (Zhang abstract and Fig. 4). The material of the prior art is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1x100 mm3 and not more than 8.6x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim et al. “Enhanced glass forming ability and mechanical properties of new Cu-based bulk metallic glasses” Materials Science and Engineering A 437 (2006) 248-253.) in view of Davis (Davis, ed. “Gear Materials, Properties, and Manufacture” ASM International 2005 Chapters 1-3 pp. 1-76.) and Zhu (US 6,732,606).
Regarding claim 1, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The ingot of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of greater than 20 and less than 80 MPa·m1/2, a hardness of greater than 400 and less than 650 Vickers, and oxidation of the outer surface of the component being inhibited during operation of a wear-causing process that imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque.
Kim is silent to forming the ingot into a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process.
Davis teaches copper-base alloys account for much of the nonferrous gear materials used (Davis pp. 72 “Nonferrous Alloys”) where there is a wide variety of types of gears serving a range of functions, including gears that operate on a parallel shaft to transmit motion between parallel shafts of a shaft and rack such as spur gears and helical gears, gears that operate on intersecting shafts to transmit rotary motion between two nonparallel shafts such as bevel gears, and gears that operate on nonparallel and nonintersecting shafts such as work gears and hypoid gears (i.e. a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) (pp. 5-8 “Types of Gears”). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the alloy ingot of Kim to make a gear because it is a Cu-based alloy, which accounts for much of the nonferrous gear materials (Davis pp. 72 “Nonferrous Alloys”) where the type of gear and mate depends on the desired motion (David pp. 5-8 “Types of Gears”).
Kim and Davis are silent to the surface irregularities of the mechanical component.
Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Kim and Davis to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Kim and Davis teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1; Davis pp. 72 “Nonferrous Alloys” and pp. 5-8 “Types of Gears”) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). The ingot of the prior art (Kim 2. Experimental procedure, 3. Results paragraph 1, and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. Z is Ag at 0, 3, and 7 atomic %)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Kim and Davis teach a Cu-based alloy gear (Kim 2. Experimental procedure; Davis pp. 72 “Nonferrous Alloys”).
Regarding claim 8, Kim and Davis teach a Cu-based alloy gear (i.e. the teeth of the gear are formed from the material) (Kim 2. Experimental procedure; Davis pp. 72 “Nonferrous Alloys”).
Regarding claim 9, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). The ingot of the prior art (Kim 2. Experimental procedure, 3. Results paragraph 1, and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the ingot of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Kim and Davis teach a wide variety of types of gears serving a range of functions, including gears that operate on a parallel shaft to transmit motion between parallel shafts of a shaft and rack such as spur gears and helical gears, gears that operate on intersecting shafts to transmit rotary motion between two nonparallel shafts such as bevel gears, and gears that operate on nonparallel and nonintersecting shafts such as work gears and hypoid gears (pp. 5-8 “Types of Gears”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Davis and Zhu as applied to claim 1 above, and further in view of Zhang ‘741 (US 2009/0288741).
Regarding claim 3, Kim is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught ingot. 
Zhang ‘741 teaches a (Cu,Zr)-based amorphous alloy comprising about 5-35 at% M ([0011]) where M is at least one of Ti and Hf ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include about 5-35 at% of at least one of Ti and Hf to the ingot of Kim because it improves the crystallization resistance ability of the amorphous material (Zhang ‘741 [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Davis and Zhu as applied to claim 1 above, and further in view of Zhang (Zhang et al. “Abrasive and corrosive behaviors of Cu-Zr-Al-Ag-Nb bulk metallic glasses.” Journal of Physics: Conference Series 144 (2009) 012034 The 13th International Conference on Rapidly Quenched and Metastable Materials.).
In the event it is determined that the volume loss of the ingot of Kim is not substantially similar to that claimed, then the below rejection in view of Zhang is applied.
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1).
Kim is silent to the volume loss of the taught material.
Zhang teaches adding 2-5 at% Nb to a Cu-Zr-Al –Ag bulk metallic glass (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 2-5 at% Nb to the material of Kim because it improves wear resistance as evidenced by a decrease in volume loss (Zhang abstract and Fig. 4). The material of the prior art is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1x100mm3 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim et al. “Enhanced glass forming ability and mechanical properties of new Cu-based bulk metallic glasses” Materials Science and Engineering A 437 (2006) 248-253.) in view of Davis (Davis, ed. “Gear Materials, Properties, and Manufacture” ASM International 2005 Chapters 1-3 pp. 1-76.), Tarr (US 6,325,087), and Zhu (US 6,732,606).
In the event it is determined that the mechanical component of Kim in view of Davis is not configured such that the wear-causing process from the mater component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque, then the below rejection in view of Tarr is applied, necessitated by amendment of the wear stress to “5 in./lb. torque”.
Regarding claim 1, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The ingot of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of greater than 20 and less than 80 MPa·m1/2 and a hardness of greater than 400 and less than 650 Vickers.
Kim is silent to forming the ingot into a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process.
Davis teaches copper-base alloys account for much of the nonferrous gear materials used (Davis pp. 72 “Nonferrous Alloys”) where there is a wide variety of types of gears serving a range of functions, including gears that operate on a parallel shaft to transmit motion between parallel shafts of a shaft and rack such as spur gears and helical gears, gears that operate on intersecting shafts to transmit rotary motion between two nonparallel shafts such as bevel gears, and gears that operate on nonparallel and nonintersecting shafts such as work gears and hypoid gears (i.e. a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) (pp. 5-8 “Types of Gears”). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the alloy ingot of Kim to make a gear because it is a Cu-based alloy, which accounts for much of the nonferrous gear materials (Davis pp. 72 “Nonferrous Alloys”) where the type of gear and mate depends on the desired motion (David pp. 5-8 “Types of Gears”).
Kim in view of Davis is silent to configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque.
Tarr teaches applying substantially less torque produced on a gear (2:3-14) of only approximately 5 inch-pounds (i.e. configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque) (5:13-22).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention when mating the gears of Kim in view of Davis to apply a torque of approximately 5 inch-pounds because the little torque results in very little stress and wear on the gear mechanism, which reduces maintenance costs (Tarr 5:13-22) and results in longer product life before repairs are needed (Tarr 2:3-14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kim in view of Davis and Tarr teaches an alloy (Kim 2. Experimental procedure, 3. Results paragraph 1, and Fig. 1) formed into a gear (Davis pp. 5-8 “Types of Gears” and pp. 72 “Nonferrous alloys”) with an applied torque on the gear of approximately 5 inch-pounds (Tarr 5:13-22). The product and configuration of the prior art is substantially similar to that claimed. It appears that the properties of the prior art are substantially similar to the properties claimed, including oxidation of the outer surface of the component being inhibited during operation of the wear-causing process.
Kim and Davis are silent to the surface irregularities of the mechanical component.
Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Kim and Davis to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Kim and Davis teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1; Davis pp. 72 “Nonferrous Alloys” and pp. 5-8 “Types of Gears”) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). The ingot of the prior art (Kim 2. Experimental procedure, 3. Results paragraph 1, and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. Z is Ag at 0, 3, and 7 atomic %)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Kim and Davis teach a Cu-based alloy gear (Kim 2. Experimental procedure; Davis pp. 72 “Nonferrous Alloys”).
Regarding claim 8, Kim and Davis teach a Cu-based alloy gear (i.e. the teeth of the gear are formed from the material) (Kim 2. Experimental procedure; Davis pp. 72 “Nonferrous Alloys”).
Regarding claim 9, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). The ingot of the prior art (Kim 2. Experimental procedure, 3. Results paragraph 1, and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the ingot of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Kim and Davis teach a wide variety of types of gears serving a range of functions, including gears that operate on a parallel shaft to transmit motion between parallel shafts of a shaft and rack such as spur gears and helical gears, gears that operate on intersecting shafts to transmit rotary motion between two nonparallel shafts such as bevel gears, and gears that operate on nonparallel and nonintersecting shafts such as work gears and hypoid gears (pp. 5-8 “Types of Gears”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Davis, Tarr, and Zhu as applied to claim 1 above, and further in view of Zhang ‘741 (US 2009/0288741).
Regarding claim 3, Kim is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught ingot. 
Zhang ‘741 teaches a (Cu,Zr)-based amorphous alloy comprising about 5-35 at% M ([0011]) where M is at least one of Ti and Hf ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include about 5-35 at% of at least one of Ti and Hf to the ingot of Kim because it improves the crystallization resistance ability of the amorphous material (Zhang ‘741 [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Davis, Tarr, and Zhu as applied to claim 1 above, and further in view of Zhang (Zhang et al. “Abrasive and corrosive behaviors of Cu-Zr-Al-Ag-Nb bulk metallic glasses.” Journal of Physics: Conference Series 144 (2009) 012034 The 13th International Conference on Rapidly Quenched and Metastable Materials.).
In the event it is determined that the volume loss of the ingot of Kim is not substantially similar to that claimed, then the below rejection in view of Zhang is applied.
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1).
Kim is silent to the volume loss of the taught material.
Zhang teaches adding 2-5 at% Nb to a Cu-Zr-Al –Ag bulk metallic glass (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 2-5 at% Nb to the ingot of Kim because it improves wear resistance as evidenced by a decrease in volume loss (Zhang abstract and Fig. 4). The material of the prior art is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1x100mm3 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Jiang et al. “Microstructure evolution and mechanical properties of Cu46Zr47Al7 bulk metallic glass composite containing CuZr crystallizing phases” Materials Science and Engineering A 467 (2007) 139-145) in view of Inoue (US 2007/0034304) and optionally Zhu (US 6,732,606).
Regarding claim 1, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases) where grain sizes above approximately 50 um have a sub-microstructure and Vickers hardness of less than 4.5 GPa (3.2 Mechanical properties and Fig. 2).
The amorphous alloy of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of less than 80 MPa·m1/2 and oxidation of the outer surface of the component being inhibited during operation of a wear-causing process that imparts a wear stress on the at least one outer surface of less than 5 MPa.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Jiang into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and the material of Jiang is a bulk metallic glass (i.e. amorphous alloy) with enhanced ductility (Jiang abstract and 5. Conclusions).
The mechanical component of the prior art (Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2; Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the mechanical component are substantially similar to those claimed, including the mechanical component being configured to be used in a wear-causing process from the mated component such that a wear stress on the at least one outer surface is less than 5 in./lb. torque.
Jiang is silent to the surface irregularities of the mechanical component.
Inoue teaches a high precision planetary gear ([0001], [0014], [0054]-[0056] and Fig. 1) made of an amorphous metal alloy with principal elements of Cu and Zr ([0015]) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the surface roughness of the alloy of Jiang used as a high precision planetary gear to be at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Increasing and improving durability reads on preventing wear because the less the gear wears, then the more durable it is and the longer it can be used. Jiang and Inoue teach a gear made of a material that reads on that claimed (Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) with controlled surface roughness (i.e. surface irregularities) to improve durability (Inoue [0016]-[0018]). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
As an alternative to Inoue’s teaching of surface roughness, Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Jiang and Inoue to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Jiang and Zhu teach a gear made of a material that reads on that claimed Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including the surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure).
Regarding claim 4, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (i.e. partially amorphous and partially crystalline) (3.1 Microstructure evolution of CuZr crystallizing phases).
Regarding claim 5, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases). The bulk metallic glass of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Z is 0%) (abstract and 2. Experimental procedure).
Regarding claim 7, Jiang and Inoue teach a precision planetary gear (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Regarding claim 8, Jiang and Inoue teach a precision planetary gear made of an amorphous alloy (i.e. the teeth of the geared are formed from the material) (Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1).
Regarding claim 9, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases). The bulk metallic glass of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases) is substantially similar to that of the invention. It appears that the properties of the ingot of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Jiang and Inoue teach a precision planetary gear (i.e. epicyclic gear) (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Inoue and optionally Zhu as applied to claim 1 above, and further in view of Zhang ‘741 (US 2009/0288741).
Regarding claim 3, Jiang is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught BMG.
Zhang ‘741 teaches a (Cu,Zr)-based amorphous alloy comprising about 5-35 at% M ([0011]) where M is at least one of Ti and Hf ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include about 5-35 at% of at least one of Ti and Hf to the BMG of Jiang because it improves the crystallization resistance ability of the amorphous material (Zhang ‘741 [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Inoue, and optionally Zhu as applied to claim 1 above, and further in view of Zhang (Zhang et al. “Abrasive and corrosive behaviors of Cu-Zr-Al-Ag-Nb bulk metallic glasses.” Journal of Physics: Conference Series 144 (2009) 012034 The 13th International Conference on Rapidly Quenched and Metastable Materials.).
In the event it is determined that the volume loss of the BMG of Jiang is not substantially similar to that claimed, then the below rejection in view of Zhang is applied.
Regarding claim 5, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases).
Jiang is silent to the volume loss of the taught material.
Zhang teaches adding 2-5 at% Nb to a Cu-Zr-Al –Ag bulk metallic glass (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 2-5 at% Nb to the material of Jiang because it improves wear resistance as evidenced by a decrease in volume loss (Zhang abstract and Fig. 4). The material of the prior art is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1x100 mm3 and not more than 8.6x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Jiang et al. “Microstructure evolution and mechanical properties of Cu46Zr47Al7 bulk metallic glass composite containing CuZr crystallizing phases” Materials Science and Engineering A 467 (2007) 139-145) in view of  Inoue (US 2007/0034304) and Tarr (US 6,325,087) and optionally Zhu (US 6,732,606).
In the event it is determined that the mechanical component of Jiang in view of Inoue is not configured such that the wear-causing process from the mater component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque, then the below rejection in view of Tarr is applied, necessitated by amendment of the wear stress to “5 in./lb. torque”.
Regarding claim 1, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases) where grain sizes above approximately 50 um have a sub-microstructure and Vickers hardness of less than 4.5 GPa (3.2 Mechanical properties and Fig. 2).
The amorphous alloy of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of greater than 20 MPa·m1/2 and less than 80 MPa·m1/2. 
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Jiang into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and the material of Jiang is a bulk metallic glass (i.e. amorphous alloy) with enhanced ductility (Jiang abstract and 5. Conclusions).
Jiang in view of Inoue is silent to configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque.
Tarr teaches applying substantially less torque produced on a gear (2:3-14) of only approximately 5 inch-pounds (i.e. configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque) (5:13-22).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention when mating the gears of Kim in view of Inoue to apply a torque of approximately 5 inch-pounds because the little torque results in very little stress and wear on the gear mechanism, which reduces maintenance costs (Tarr 5:13-22) and results in longer product life before repairs are needed (Tarr 2:3-14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jiang in view of Inoue and Tarr teaches an amorphous alloy (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, Fig. 2) formed into a precision gear (Inoue [0001], [0014], [0054]-[0056], Fig. 1) with an applied torque on the gear of approximately 5 inch-pounds (Tarr 5:13-22). The product and configuration of the prior art is substantially similar to that claimed. It appears that the properties of the prior art are substantially similar to the properties claimed, including oxidation of the outer surface of the component being inhibited during operation of the wear-causing process.
Jiang is silent to the surface irregularities of the mechanical component.
Inoue teaches a high precision planetary gear ([0001], [0014], [0054]-[0056] and Fig. 1) made of an amorphous metal alloy with principal elements of Cu and Zr ([0015]) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the surface roughness of the alloy of Jiang used as a high precision planetary gear to be at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Increasing and improving durability reads on preventing wear because the less the gear wears, then the more durable it is and the longer it can be used. Jiang and Inoue teach a gear made of a material that reads on that claimed (Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) with controlled surface roughness (i.e. surface irregularities) to improve durability (Inoue [0016]-[0018]). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including small surface irregularities preventing wear of greater than 15 um in a single wear cycle.
As an alternative to Inoue’s teaching of surface roughness, Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Jiang and Inoue to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Jiang and Zhu teach a gear made of a material that reads on that claimed Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including the surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure).
Regarding claim 4, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (i.e. partially amorphous and partially crystalline) (3.1 Microstructure evolution of CuZr crystallizing phases).
Regarding claim 5, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases). The bulk metallic glass of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Z is 0%) (abstract and 2. Experimental procedure).
Regarding claim 7, Jiang and Inoue teach a precision planetary gear (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Regarding claim 8, Jiang and Inoue teach a precision planetary gear made of an amorphous alloy (i.e. the teeth of the geared are formed from the material) (Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1).
Regarding claim 9, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases). The bulk metallic glass of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases) is substantially similar to that of the invention. It appears that the properties of the ingot of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Jiang and Inoue teach a precision planetary gear (i.e. epicyclic gear) (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Inoue and Tar, and optionally Zhu as applied to claim 1 above, and further in view of Zhang ‘741 (US 2009/0288741).
Regarding claim 3, Jiang is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught BMG.
Zhang ‘741 teaches a (Cu,Zr)-based amorphous alloy comprising about 5-35 at% M ([0011]) where M is at least one of Ti and Hf ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include about 5-35 at% of at least one of Ti and Hf to the BMG of Jiang because it improves the crystallization resistance ability of the amorphous material (Zhang ‘741 [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Inoue and Tarr and optionally Zhu as applied to claim 1 above, and further in view of Zhang (Zhang et al. “Abrasive and corrosive behaviors of Cu-Zr-Al-Ag-Nb bulk metallic glasses.” Journal of Physics: Conference Series 144 (2009) 012034 The 13th International Conference on Rapidly Quenched and Metastable Materials.).
In the event it is determined that the volume loss of the BMG of Jiang is not substantially similar to that claimed, then the below rejection in view of Zhang is applied.
Regarding claim 5, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases).
Jiang is silent to the volume loss of the taught material.
Zhang teaches adding 2-5 at% Nb to a Cu-Zr-Al –Ag bulk metallic glass (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 2-5 at% Nb to the material of Jiang because it improves wear resistance as evidenced by a decrease in volume loss (Zhang abstract and Fig. 4). The material of the prior art is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of greater than about 7.1x100 mm3 and not more than 13.7x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,211,564 (US ‘564) in view of Inoue (US 2007/0034304). 
US ‘564 teaches a liquid phase metallic glass layer on an object (claim 1) with a composition that reads on that claimed (claim 8) that is used to coat a gear (claim 17).
US ‘564 is silent the surface irregularities of the gear.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Kim into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and a surface roughness of at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Further, the material of US ‘564 is a bulk metallic glass (i.e. amorphous alloy) (US ‘564 claims 1, 8, and 17). The mechanical component of the prior art is substantially similar to that of the invention. It appears that the properties of the mechanical component are substantially similar to those claimed, including the claimed fracture toughness, hardness, wear stress, volume loss, and mass loss.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,211,564 (US ‘564) in view of Inoue (US 2007/0034304) and Tarr (US 6,325,087). 
In the event it is determined that the mechanical component of US ‘564 in view of Inoue is not configured such that the wear-causing process from the mater component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque, then the below rejection in view of Tarr is applied, necessitated by amendment of the wear stress to “5 in./lb. torque”.
US ‘564 teaches a liquid phase metallic glass layer on an object (claim 1) with a composition that reads on that claimed (claim 8) that is used to coat a gear (claim 17).
US ‘564 is silent to configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque.
Tarr teaches applying substantially less torque produced on a gear (2:3-14) of only approximately 5 inch-pounds (i.e. configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 in./lb. torque) (5:13-22).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention when mating the gears of US ‘564 to apply a torque of approximately 5 inch-pounds because the little torque results in very little stress and wear on the gear mechanism, which reduces maintenance costs (Tarr 5:13-22) and results in longer product life before repairs are needed (Tarr 2:3-14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
US ‘564 is silent the surface irregularities of the gear.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Kim into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and a surface roughness of at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Further, the material of US ‘564 is a bulk metallic glass (i.e. amorphous alloy) (US ‘564 claims 1, 8, and 17). The mechanical component of the prior art is substantially similar to that of the invention. It appears that the properties of the mechanical component are substantially similar to those claimed, including the claimed fracture toughness, hardness, inhibition of oxidation of the outer surface, volume loss, and mass loss.
Related Art 
Kim ‘340 (US 2005/0211340)
Kim ‘340 teaches a Cu-based amorphous alloy ([0002]) of Cu43Zr43Al7Be7 (Table 2) with excellent amorphous formability ([0037], [0039]).
Lee (Lee et al. Crystallization-induced plasticity of Cu-Zr containing bulk amorphous alloys. Acta Materialia 54 (2006) 349-355.)
	Kim teaches Cu43Zr43Al7Be7 bulk amorphous alloy (2. Experimental procedures para. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735